Exhibit 10

DEMAND NOTE

 

$10,000,000.00   December 26, 2008   New York, New York

FOR VALUE RECEIVED, PetroAlgae, LLC a Delaware limited liability company (the
“Maker”), promises to pay to PetroAlgae Inc., a Delaware corporation (the
“Payee”), ON DEMAND, at 1901 S. Harbor City Boulevard, Suite 300, Melbourne,
Florida 32901, or at such other place as may be designated in writing by Payee,
the principal sum of TEN MILLION DOLLARS ($10,000,000) (the “Principal Amount”),
together with interest on the unpaid Principal Amount computed from the date
hereof at 12% per annum, which sum shall be calculated on the basis of the
actual number of days elapsed over a year of 360 days.

1. DEFAULT INTEREST. In addition to any late payment charge which may be due
under this Note, if the Principal Amount is not paid in full when due, the Maker
shall thereafter, pay interest on the Principal Amount then remaining unpaid
from the due date until the date on which the Principal Amount then outstanding
is paid in full (whether before or after judgment), at a rate per annum
(calculated for the actual number of days elapsed on the basis of a 360-day
year) equal to the rate initially payable hereunder plus 5%; provided, however,
that such interest rate shall in no event exceed the maximum interest rate which
the Maker may by law pay.

2. AUTHORITY. The Maker (and the undersigned representatives of the Maker, if
any) represents that the Maker has full power, authority and legal right to
execute and deliver this Note, and that this Note constitutes a valid and
binding obligation of the Maker.

3. DEFINED TERMS. Whenever used, the singular number shall include the plural,
the plural the singular, and the words “Payee” and “Maker” shall include,
respectively, their respective successors and assigns; provided, however, that
the Maker shall in no event or under any circumstance have the right to assign
or transfer its obligations under this Note or the related documents, in whole
or in part, to any other person, party or entity.

4. HEADINGS, ETC. The headings and captions of the numbered paragraphs of this
Note are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

5. ENFORCEABILITY. The Maker acknowledges that this Note and the Maker’s
obligations under this Note are and shall at all times continue to be absolute
and unconditional in all respects, and shall at all times be valid and
enforceable irrespective of any other agreements or circumstances of any nature
whatsoever which might otherwise constitute a defense to this Note and the
obligations of the Maker under this Note or the obligations of any other person
or party relating to this Note. This Note sets forth the entire agreement and
understanding of the Payee and the Maker, and the Maker absolutely,
unconditionally and irrevocably waives any and all right to assert any set-off,
counterclaim or crossclaim of any nature whatsoever with respect



--------------------------------------------------------------------------------

to this Note or the obligations of the Maker hereunder, or the obligations of
any other person or party relating hereto or to the obligations of the Maker
hereunder or otherwise in any action or proceeding brought by the Payee to
collect the Note, or any portion thereof, or to enforce, foreclose and realize
upon the liens and security interests of the Payee in any collateral (provided,
however, that the foregoing shall not be deemed a waiver of the Maker’s right to
assert any compulsory counterclaim maintained in a court of the United States,
or of the State of New York if such counterclaim is compelled under local law or
rule of procedure, nor shall the foregoing be deemed a waiver of the Maker’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against the Payee in any separate action
or proceeding). The Maker acknowledges that no oral or other agreements,
conditions, promises, understandings, representations or warranties exist with
respect to this Note or with respect to the obligations of the Maker under this
Note, except those specifically set forth in this Note.

6. WAIVER. The Maker waives presentment, demand for payment, notice of dishonor
and any or all notices or demands in connection with the delivery, acceptance,
performance, default or enforcement of this Note and consents to any or all
delays, extensions of time, renewals, release of any party to any document
related to this Note and of any available security therefor, and any and all
waivers or modifications that may be granted or consented to by the Payee with
regard to the time of payment or with respect to any other provisions of this
Note, and agrees that no such action, delay or failure to act on the part of the
Payee shall be construed as a waiver by the Payee of, or otherwise affect, in
whole or in part, its right to avail itself of any remedy with respect hereto.
No notice to or demand on the Maker shall be deemed to be a waiver of the
obligation of the Maker or of the right of the Payee to take further action
without further notice or demand as provided in this Note.

7. AMENDMENTS. This Note may not be modified, amended, changed or terminated
orally, except by an agreement in writing signed by the Maker and the Payee. No
waiver of any term, covenant or provision of this Note shall be effective unless
given in writing by the Payee and, if so given by the Payee, shall only be
effective in the specific instance in which given.

8. GOVERNING LAW. This Note is and shall be deemed entered into in the State of
New York and shall be governed by and construed in accordance with the laws of
the State of New York, without regard to principles of conflicts of laws.

 

[SIGNATURE PAGE FOLLOWS]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has duly executed this Note as of the day and year
first above written.

 

PETROALGAE, LLC By:   /s/ David Szostak   Name:   Title: Chief Executive Officer

 

[SIGNATURE PAGE TO DEMAND NOTE]